 In the Matter of FRUEHAI F TRAILER COMPANY, EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA, AFL,PETITIONERCaseNo. 21-RC-870.-Decided December12, 1949DECISIONANDDIRECTION. OF ELECTIONUpon a petition duly filed, a hearing was held before Jack R.Berger, hearing officer.At the hearing the Intervenor, InternationalUnion, United Automobile, Aircraft, and Agricultural ImplementWorkers of America, and its Local 811 (UAW-CIO), moved to dis-.miss the petition upon the grounds that a collective bargainingcontract between it and the Employer is a bar to this proceeding,and that the unit sought is inappropriate.For reasons stated below,these motions are denied.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed."Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor are labor organizationsclaiming to represent employees of the Employer.3.The question concerning representation :The Intervenor asserts that a collective bargaining contract be-tween it and the Employer is a bar to this proceeding.In January 1942,2 the Board certified the Intervenor as bargainingrepresentative for employees at the Employer's Vernon, California,manufacturing plant, and its Los Angeles, California, sales and servicestation.The Intervenor thereafter entered into successive collective'After the hearing, the Petitioner requested oral argument.This requestis denied as,in our opinion, the issues are sufficiently developed in the record and in the briefs.8Fruehauf Trailer Company of California, .$NLRB 659.87 NLRB No. 74,589 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining contracts with the Employer, the last of which expired onJune 9, 1949.Before its expiration date, the parties entered into ne-gotiations for a new contract. In June 1949, a tentative contract .wfi sagreed upon, drafted, and signed by representatives of the Intervenorand the local manager and local director of personnel of the manu-faCturing plant.3The agreement was then forwarded to the Employ-er'smain office at Detroit, Michigan, for signature by one of theEmployer's vice presidents and the director of personnel.As the agree-ment was not satisfactory to these officials, they refused to sign it andsuggested several changes.The record discloses that the vice president and the director ofpersonnel are the only officers of the Employer authorized to executecollective bargaining agreements in the name of the corporation. Itis also clear that no authority to bind the Employer was vested in thelocal manager or the local director of personnel.Up to the date ofthe hearing, the Employer's vice president and .the director of person-nel had not signed the proposed contract of June 9, 1949. The Pe-titioner filed its representation petition on June 14, 1949.As theproposed June 1949 agreement had never been signed by the propercorporate authorities, we find that it is not a bar to this proceeding'.Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of .the Employer within themeaning of Section 9 (c) (1) and'Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's Vernon, California, manufac-turing plant, including plant truck drivers, but excluding over-the-road truck drivers and supervisors.The Employer agrees with theunit contention of the Petitioner.The Intervenor does'not object tothe categories of employees to be included in, and excluded from, theproposed unit. It asserts, however, that the appropriate unit shouldinclude not only employees at the Vernon, California, manufacturingplant, but also employees at the Employer's Los Angeles sales andservice station, which is 5 miles from the Vernon plant.The Employer manufactures, sells, and services trailers and trailerequipment. It maintains its principal office at Detroit, Michigan, andoperates 8 manufacturing plants and 80 sales and service stationsthroughout the United States.This proceeding involves only the'Vernon manufacturing plant and the Los Angeles sales and service3 The local manufacturing superintendent,the local sales and service station superintend-ent, and the local sales and service manager declined to sign the contract until it had firstbeen signed by the vice president and the director of personnel of the Employer in Detroit.4SeeLinde Air Products Company, 76NLRB 1127;National Chair Company,74 NLRB1014;ContinentalGin Company,72 NLRB 1210. FRUEHAUF TRAILER COMPANY591,station.At the Vernon plant, the Employer manufactures its trailerproducts; at its Los Angeles sales and service station, it sells itsproducts and performs repair and maintenance work for purchasers.From at least 1941. until April 1949, the Employer operated theVernon plant and the service station through a subsidiary corporation,Fruehauf Trailer Company of California.During this period theprincipal office of the subsidiary was at Los Angeles. The operationsof the manufacturing plant and the service station were coordinated,employees were transferred between the two installations as requiredby the subsidiary, and during the war emergency, some manufacturingwas performed at the service station. Since 1942, the Intervenor hasrepresented employees at both the plant and service station in a singlemulti-plant unit.In April 1949, Fruehauf Trailer Company of California was dis-solved and operation of the Vernon manufacturing plant and theLos Angeles sales and service station was assumed by the Employer.Since then, the manufacturing plant has been under the ultimate super-vision of ,the Employer's vice president in charge of manufacturingwho is located in Detroit; the sales and service station, on the otherhand, is now responsible to the vice president in charge of sales andservice, who also has his office in Detroit.The manufacturing plantand the service station have separate local officials, neither of whomexercises supervision over the other.They keep separate pay roll,personnel, and administrative records.There is no interchange ofpersonnel or functions between the manufacturing plant and the salesand service station.In short, the two installations now act as sepa-rate entities independent of one another. In no other bargainingunit within this Employer's system are manufacturing and sales andservice personnel grouped in a single unit.In view of the present nonintegrated character of the Vernon manu-facturing plant and the Los Angeles sales and service station, we areof the opinion that a separate unit of employees at the Vernon plantis now appropriate.We do not agree with the Intervenor that, becauseof the long history of multi-plant bargaining, a separate unit is inap-propriate.While we place great weight on collective bargaininghistory, we will not make it the determinative factor in deciding theunit issue 5 where, as here, new and significant changes in the Employ-er's organization and operations have occurred since the date of theIntervenor's certification 6 which dictate a contrary result.We find that the following employees at the Employer's Vernon,California, manufacturing plant constitute a unit appropriate for the5 SeeHygrade Food Products Corporation,85 NLRB 841, and cases cited therein.B SeeGeneral Electric Company (Medford Plant),85 NLRB 150. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes of collective bargaining within the meaning of Section 9 (b)of the Act :All production and maintenance employees, including plant truckdrivers, but excluding over-the-road truck drivers, office and clericalemployees, and supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by International Union, United Automobile Workers of America,AFL, or by International Union, United Automobile, Aircraft andAgricultural ImplementWorkers of America, and its Local 811(UAW-CIO), or by neither.